                                           Case 3:20-cv-01294-RS Document 36 Filed 06/02/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         TRADESHIFT, INC.,
                                  10                                                        Case No. 20-cv-01294-RS
                                                         Plaintiff,
                                  11
                                                   v.                                       INITIAL CASE MANAGEMENT
                                  12                                                        SCHEDULING ORDER
Northern District of California
 United States District Court




                                         BUYERQUEST, INC.,
                                  13
                                                         Defendant.
                                  14

                                  15          The parties submitted a comprehensive Joint Case Management Statement on May 27,

                                  16   2020 which rendered the Initial Case Management Conference unnecessary. The conference

                                  17   scheduled for June 4, 2020 is therefore vacated. Pursuant to Rule 16(b) of the Federal Rules of

                                  18   Civil Procedure, the parties’ Joint Case Management Statement having been considered and good

                                  19   cause appearing, IT IS HEREBY ORDERED THAT:

                                  20          1.        ALTERNATIVE DISPUTE RESOLUTION.

                                  21          MEDIATION. The parties will seek to engage in private mediation in the next 120 days.

                                  22          2.        AMENDING THE PLEADINGS.

                                  23          The deadline to amend the pleadings or join parties without seeking leave from the Court

                                  24   shall be August 31, 2020.

                                  25          3.        DISCOVERY.

                                  26          On or before February 19, 2021, all non-expert discovery shall be completed by the parties.

                                  27   Discovery shall be limited as follows: (a) ten (10) non-expert depositions per party; (b) twenty-

                                  28   five (25) interrogatories per party, including all discrete subparts; (c) a reasonable number of
                                           Case 3:20-cv-01294-RS Document 36 Filed 06/02/20 Page 2 of 4




                                   1   requests for production of documents or for inspection per party; and (d) twenty-five (25) requests

                                   2   for admission per party (excluding requests concerning authentication of documents, on which

                                   3   there is no limit).

                                   4           Per the parties’ request, each side may take 30 hours of deposition time on the record,

                                   5   including 30(b)(6) depositions but excluding third-party depositions and expert depositions. The

                                   6   parties shall meet and confer in good faith on the proper time limits for expert depositions closer

                                   7   to the time for those depositions.

                                   8           Also in keeping with the parties’ proposal, the Court hereby imposes the following

                                   9   additional discovery rules:

                                  10           Within three days after the disclosure of any expert report, the disclosing party shall send
                                               the opposing party—by FTP link or overnight mail—a copy of all documents cited in the
                                  11
                                               expert report.
                                  12
Northern District of California




                                               Communications between counsel and retained testifying expert witness shall not be
 United States District Court




                                  13           subject to discovery, unless the communications: (i) identify facts or data that counsel
                                               provided and that the expert considered or relied upon forming the opinions to be
                                  14           expressed; and/or (ii) identify assumptions that counsel provided and that the expert relied
                                               upon in forming the opinions to be expressed.
                                  15

                                  16           Communications between counsel and a retained expert during deposition shall not be
                                               discoverable. Communications and documents exchanged between counsel and non-
                                  17           testifying retained consulting expert witnesses are not discoverable. In addition, any draft
                                               reports, notes, working papers, or other preparatory materials, in whatever form, prepared
                                  18           by any retained expert or any person working with a retained expert, shall not be subject to
                                               discovery.
                                  19
                                               The parties shall not be required to identify in a privilege log any communications between
                                  20
                                               a party and its outside counsel concerning this action, which occurred after the filing of
                                  21           this lawsuit.

                                  22
                                               4.      DISCOVERY DISPUTES.
                                  23
                                               Discovery disputes will be referred to a Magistrate Judge. After the parties have met and
                                  24
                                       conferred, the parties shall prepare a joint letter of not more than 5 pages explaining the dispute.
                                  25
                                       Up to 12 pages of attachments may be added. The joint letter must be electronically filed under
                                  26
                                       the Civil Events category of “Motions and Related Filings > Motions--General > Discovery Letter
                                  27
                                       Brief.” The Magistrate Judge to whom the matter is assigned will advise the parties of how that
                                  28                                                              INITIAL CASE MANAGEMENT SCHEDULING ORDER
                                                                                                                  CASE NO. 20-cv-01294-RS
                                                                                         2
                                           Case 3:20-cv-01294-RS Document 36 Filed 06/02/20 Page 3 of 4




                                   1   Judge intends to proceed. The Magistrate Judge may issue a ruling, order more formal briefing, or

                                   2   set a telephone conference or a hearing. After a Magistrate Judge has been assigned, all further

                                   3   discovery matters shall be filed pursuant to that Judge’s procedures.

                                   4          5.      EXPERT WITNESSES.

                                   5          The disclosure and discovery of expert witnesses shall proceed as follows:

                                   6               a. On or before March 26, 2021, parties will designate experts in accordance with

                                   7                  Federal Rule of Civil Procedure 26(a)(2).

                                   8               b. On or before April 23, 2021, parties will designate their supplemental and rebuttal

                                   9                  experts in accordance with Federal Rule of Civil Procedure 26(a)(2).

                                  10               c. On or before May 28, 2021, all discovery of expert witnesses pursuant to Federal

                                  11                  Rule of Civil Procedure 26(b)(4) shall be completed.

                                  12          6.      FURTHER CASE MANAGEMENT CONFERENCE.
Northern District of California
 United States District Court




                                  13          A Further Case Management Conference shall be held on January 28, 2021 at 10:00 a.m.

                                  14   in Courtroom 3, 17th Floor, United States Courthouse, 450 Golden Gate Avenue, San Francisco,

                                  15   California. The parties shall file a Joint Case Management Statement at least one week prior to the

                                  16   Conference.

                                  17          7.      PRETRIAL MOTIONS.

                                  18          All dispositive pretrial motions must be filed and served pursuant to Civil Local Rule 7.

                                  19   Each party is limited to one motion for summary judgment absent leave of Court. All pretrial

                                  20   motions shall be heard no later than August 5, 2021. The Court encourages the participation at

                                  21   oral argument of lawyers who are early in their professional career (e.g., 0-10 years of

                                  22   experience).

                                  23          8.      PRETRIAL CONFERENCE.

                                  24          The final pretrial conference will be held on October 20, 2021 at 10:00 a.m., in

                                  25   Courtroom 3, 17th Floor, United States Courthouse, 450 Golden Gate Avenue, San Francisco,

                                  26   California. Each party or lead counsel who will try the case shall attend personally.

                                  27          9.      TRIAL DATE.

                                  28                                                              INITIAL CASE MANAGEMENT SCHEDULING ORDER
                                                                                                                  CASE NO. 20-cv-01294-RS
                                                                                        3
                                           Case 3:20-cv-01294-RS Document 36 Filed 06/02/20 Page 4 of 4




                                   1          A jury trial shall commence on November 1, 2021 at 9:00 a.m., in Courtroom 3, 17th

                                   2   Floor, United States Courthouse, 450 Golden Gate Avenue, San Francisco, California.

                                   3

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: June 2, 2020

                                   7                                                ______________________________________
                                                                                    RICHARD SEEBORG
                                   8                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                          INITIAL CASE MANAGEMENT SCHEDULING ORDER
                                                                                                              CASE NO. 20-cv-01294-RS
                                                                                     4
